DAYTON, J.
(dissenting). The testimony that the horse was unsound and unable to work is uncontradicted. Plaintiff did not read or write the English language. His testimony that he stated the purpose for which he wanted the horse is not disputed. He testified that defendants warranted the horse. Defendants insist that the words “as he is” were in the bill rendered at the time of the purchase, when $15 was paid on account and denied the guarantee. Plaintiff claims that those words were interpolated at or after the subsequent payment of $70. There was a final payment of $55. No receipt for the $15 was given. Therefore the bill was not then made out. Plaintiff endeavored on two occasions to return the horse, and finally succeeded. The offer of the defendants to furnish plaintiff with another horse at an increased price tends to corroborate plaintiff. The trial judge cannot be said on this record to have decided against the weight of evidence.
The judgment should be affirmed, with costs.